Filed 6/22/21 P. v. Crawford CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081019
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF014810A)
                    v.

    BRODERICK CRAWFORD, JR.,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. David Wolf,
Judge.
         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Lewis A.
Martinez and Jennifer Oleksa, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Poochigian, J. and Snauffer, J.
                                     INTRODUCTION
         In 2016, the voters adopted Proposition 64, which (with certain limitations)
legalized possession of “not more than 28.5 grams of cannabis” by persons 21 years of
age or older. (Health & Saf. Code, § 11362.1, subd. (a)(1);1 People v. Perry (2019) 32
Cal.App.5th 885, 888 (Perry).)
         In 2020, appellant Broderick Crawford, Jr. pleaded no contest to possession of
marijuana while incarcerated in prison in violation of Penal Code section 4573.6,
subdivision (a).2 He received a prison sentence of four years.
         Appellant contends his conviction should be vacated because he had the right to
possess the marijuana, even in prison. California Courts of Appeal are split on this issue.
(Compare Perry, supra, 32 Cal.App.5th 885 [Proposition 64 did not decriminalize
possession of cannabis in prison] with People v. Raybon (2019) 36 Cal.App.5th 111
(Raybon) [Proposition 64 decriminalized possession of less than 28.5 grams of marijuana
in prison], review granted Aug. 21, 2019, S256978.)3 Appellant contends we should
follow Raybon and vacate his conviction. We disagree and affirm.
                                       DISCUSSION
         Appellant relies on Raybon, supra, 36 Cal.App.5th at page 113, review granted, to
establish Proposition 64 modified Penal Code section 4573.6 so possession of less than
28.5 grams of marijuana in prison is no longer criminal. The People contend Proposition


1        All future statutory references are to the Health and Safety Code unless otherwise
noted.
2      The amount of the possessed marijuana was not established below. At the change
of plea hearing, the parties stipulated a factual basis existed for the plea. According to
the criminal complaint, appellant possessed marijuana while incarcerated.
3       In granting review of Raybon, the Supreme Court stated it would decide the
following issue: “Did Proposition 64 [the ‘Adult Use of Marijuana Act’] decriminalize
the possession of up to 28.5 grams of marijuana by adults 21 years of age or older who
are in state prison as well as those not in prison?”


                                              2.
64 did not legalize possession of cannabis in correctional facilities. We decline to follow
Raybon.
       Penal Code section 4573.6 provides in relevant part: “Any person who knowingly
has in his or her possession in any state prison … any controlled substances, the
possession of which is prohibited by Division 10 (commencing with Section 11000) of
the Health and Safety Code, … without being authorized to so possess the same by the
rules of the Department of Corrections, rules of the prison … or by the specific
authorization of the warden … is guilty of a felony punishable by imprisonment pursuant
to subdivision (h) of [Penal Code] [s]ection 1170 for two, three, or four years.” (Pen.
Code, § 4573.6, subd. (a).)
       As Perry and Raybon both note, Proposition 64 added section 11362.1, which
“affirmatively legalized” possession of less than 28.5 grams of marijuana by a person age
21 or older, except in certain circumstances. (Perry, supra, 32 Cal.App.5th at pp. 889–
890; accord, Raybon, supra, 36 Cal.App.5th at p. 114, review granted.) That
decriminalization was designed to also apply to those already serving sentences for
offenses decriminalized by Proposition 64. To that end, Proposition 64 added section
11361.8, which created a mechanism for those serving a sentence to petition for recall or
dismissal of the sentence.
       As we have noted, Proposition 64 did not decriminalize marijuana use and
possession in all circumstances. Relevant here, Proposition 64 added section 11362.45,
which limits the application of section 11362.1 in prisons: “Section 11362.1 does not
amend, repeal, affect, restrict, or preempt: [¶] … [¶] … [l]aws pertaining to smoking or
ingesting cannabis or cannabis products on the grounds of, or within, any facility or
institution under the jurisdiction of the Department of Corrections and Rehabilitation .…”
(§ 11362.45, subd. (d).) After much discussion, the Perry court found that, “[w]hile
section 11362.45, subdivision (d), does not expressly refer to ‘possession,’ its application
to possession is implied by its broad wording—‘[l]aws pertaining to smoking or

                                             3.
ingesting cannabis.’ ” (Perry, supra, 32 Cal.App.5th at p. 891; see id. at pp. 894–895 [to
the extent Proposition 64 created any ambiguity regarding possession of marijuana in
prison, the fact that the official voter guide made no mention of the act impacting the
prohibition on possession of marijuana in prison suggests the electorate did not intend to
decriminalize it].) On that basis, it concluded a defendant convicted of an offense
pursuant to Penal Code section 4573.6, subdivision (a), for possession of marijuana in
prison is not entitled to relief pursuant to section 11361.8. (Perry, supra, 32 Cal.App.5th
at pp. 896–897.)
       The Raybon court rejected the reasoning of Perry, instead concluding the plain
language of section 11362.45, subdivision (d), unambiguously only excluded from
decriminalization “ ‘smoking[,] ingesting[,]’ ” and otherwise consuming marijuana in
prison. (Raybon, supra, 36 Cal.App.5th at p. 122, review granted.) It explained the laws
pertaining to smoking or ingesting cannabis, the language of section 11362.45,
subdivision (d), is designed to “describe the vast array of means of consumption” or use
of cannabis. (Raybon, at p. 122, italics added.) It does not suggest the “distinct activity”
of possessing marijuana remains a criminal activity in a prison. (Id. at p. 121.) Raybon
reasoned if the electors intended to prevent possession of cannabis in prison it would
have expressly used the word “possession,” as was done elsewhere in Proposition 64.
(Raybon, at pp. 121–122, citing § 11362.3, subd. (a)(5).) The Raybon court also
considered and rejected the Attorney General’s argument that its reading of the statute
would amount to an absurdity. (Raybon, supra, 36 Cal.App.5th at pp. 123–124, review
granted.) It explained that allowing prisons to punish possession of marijuana by
prisoners through prison rule violations rather than criminally is not absurd. (Ibid.) The
Raybon court therefore concluded that, while smoking, ingesting, or otherwise
consuming marijuana in prison remained illegal, possession of marijuana in prison was
decriminalized by Proposition 64.



                                             4.
      Along with our colleagues in the Fourth and Sixth District Courts of Appeal, we
find Perry the more persuasive opinion and conclude Proposition 64 did not
decriminalize possession of marijuana in prison. (People v. Herrera (2020) 52
Cal.App.5th 982, 994–995; People v. Whalum (2020) 50 Cal.App.5th 1, 6–15.) On that
basis, we determine appellant was properly convicted, and his judgment should not be
reversed.
                                   DISPOSITION
      The judgment is affirmed.




                                           5.